Exhibit 14.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (Registration Nos. 333-111303, 333-34420 and 333-73650), pertaining to the Jacada Ltd. 2003 Share Option and Incentive Plan, Jacada Ltd. 1999 Share Option and Incentive Plan, the Jacada Ltd. 1996 Share Option Plan and to the Jacada Ltd. 1994 Stock Option Plan, of our report dated June 17, 2008 with respect to the consolidated financial statements of Jacada Ltd. included in this Annual Report (Form 20-F) for the year ended December 31, 2007. Tel-Aviv, Israel KOST, FORER, GABBAY and KASIERER June 17, 2008 A member of Ernst & Young Global
